OPINION — AG — A CRIMINAL CASE IN A JUSTICE OF THE PEACE COURT WHERE THE DEFENDANT HAS DEPOSITED A SUM OF MONEY IN LIEU OF BAIL AND FOR SOME LAWFUL REASON THE COURT HAS ORDERED A FORFEITURE OF SAID SUM OF MONEY AND THE FEES AND COSTS HAVE NOT BEEN PAID BY THE DEFENDANT OR BY THE COMPLAINING WITNESS, THE JUSTICE OF THE PEACE IS REQUIRED BY LAW TO PAY ALL OF SAID MONEY OVER TO THE COUNTY TREASURER, AND MAY NOT RETAIN FROM SAID MONEY AN AMOUNT EQUAL TO THE UNPAID FEES AND COSTS IN THE CASE. CITE: 22 O.S.H. 1108, 28 O.S.H. 53 (JAMES P. GARRETT)